United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-20191
                          Conference Calendar



JAMES GLAZIER,

                                      Petitioner-Appellant,
versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3639
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     James Glazier, Texas prisoner # 878903, appeals the district

court’s dismissal, without prejudice, of his request for

appointment of counsel to prepare a 28 U.S.C. § 2254 petition.

The district court denied Glazier a certificate of appealability

(COA) and certified that the appeal is not taken in good faith

for purposes of appealing in forma pauperis (IFP), pursuant to

28 U.S.C. § 1915(a)(3) and FED. R. APP. P. 24(a)(3).     Glazier

requests a COA and moves for leave to appeal IFP.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20191
                                -2-

     Because Glazier did not file a habeas corpus petition, he

does not require a COA to appeal the district court’s order.       See

Dunn v. Cockrell, 302 F.3d 491, 492 & n.1 (5th Cir. 2002), cert.

denied, 123 S. Ct. 1208 (2003).

     Glazier has not shown that the district court erred in

certifying that the appeal is not taken in good faith.     See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   The district court

did not abuse its discretion in dismissing the case without

prejudice because Glazier failed to comply with the court’s order

to file a habeas corpus petition or suffer dismissal of the case

for want of prosecution pursuant to FED. R. CIV. P. 41(b).   See

McNeal v. Papasan, 842 F.2d 787, 789-90 (5th Cir. 1988).

     This appeal is without arguable merit and is frivolous; it

therefore is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     COA DENIED AS UNNECESSARY; IFP DENIED; APPEAL DISMISSED AS

FRIVOLOUS.